JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed on February 29, 2008, and April 3, 2008, be affirmed. Appellant states that his complaint is for criminal charges against the named defendants. The district court properly rejected appellant’s attempt to invoke 18 U.S.C. § 241 and 18 U.S.C. § 242 to initiate a prosecution against the named defendants because there is no private right of action under these criminal statutes. See Central Bank of Denver v. First Interstate Bank of Denver, 511 U.S. 164, 190, 114 S.Ct. 1439, 128 L.Ed.2d 119 (1994) (refusing to infer a private right of action from a “bare criminal statute”); see also Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir.1989) (private citizen has no authority to initiate federal criminal prosecution under 18 U.S.C. §§ 241 & 242). Nor did the district court abuse its discretion in denying appellant’s motion for reconsideration of the dismissal order. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.